Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                         Page 1 of 14 PageID 10

                                                                                                         FILED
                                                                                            TARRANT COUNTY
                                                                                            10/27/2020 1:33 PM
                                                       348-321220-20                       THOMAS A. WILDER
                                   CAUSE NO.                                                  DISTRICT CLERK

 MARIA BARRERA DE PAIZ,                                          IN THE DISTRICT COURT
 Plaintiff



 V.                                                                    JUDICIAL DISTRICT




 WAL-MART STORES,INC.,
 Defendant.                                                      TARRANT COUNTY,TEXAS



              PLAINTIFF'S ORIGINAL PETITION AND WRITTEN DISCOVERY


TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Maria Barrera De Paiz, Plaintiff, complaining of and against WAL-

MART STORES, INC., Defendant herein, and would respectfully show unto the Court as

follows:

                                         I. DISCOVERY CONTROL PLAN

I.        Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil Procedure

190.2. Written discovery requests to WAL-MART STORES, INC. are set forth in section IX

below. Responses to discovery requests are due fifty (50) days from the date Defendant, WAL-

MART STORES,INC. is served with this Petition.

                                              II. PARTIES AND SERVICE

2.        Plaintiff, Maria Barrera De Paiz, currently resides in Fort Worth, Texas. The last three

digits of Plaintiffs social security number are 055.

3.        Defendant, WAL-MART STORES, INC., is a Corporation who may be served through




Plaintiff's Original Petition and Written Discovery                                           Page 1 of8


                                                      EXHIBIT C
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                          Page 2 of 14 PageID 11



its' registered agent, CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201.

Issuance of Citation is requested at this time.

                                                      III. JURISDICTION

4.        This Court has jurisdiction as Plaintiff's damages exceed the minimum jurisdictional

limits of this Court. This action seeks only monetary relief of $100,000.00 to $200,000.00,

including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney

fees.

                                                         IV. VENUE

5.        Venue is proper in Tarrant County, Texas, pursuant to 15.002(a)(1) of the Texas Civil

Practice and Remedies Code, because the occurrence that is the subject of this suit occurred in

Tarrant County, Texas.

                                                          V.FACTS

6.        On or about August 15, 2019, in Fort Worth, Tarrant County, Texas. Plaintiff, Maria

Barrera De Paiz would respectfully show the court that she was a business invitee at a store

owned/operated by the Defendant WAL-MART STORES, INC. located at 6360 Lake Worth

Blvd., Lake Worth, in Tarrant County, Texas. While on the premises of the Defendant, Plaintiff

slipped on a food and/or liquid substance, which appeared to be yogurt causing severe and

incapacitating injury. Plaintiff states that she was not warned of the dangerous condition that

existed. Plaintiff alleges that Defendant was guilty of maintaining a dangerous premises and for

failing to properly inspect the premises. Plaintiff alleges further that Defendant failed to warn

the Plaintiff of the dangerous condition on the premises. Defendant had actual and/or

constructive notice of the dangerous condition.




Plaintiff's Original Petition and Written Discovery                                        Page 2 of8
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                         Page 3 of 14 PageID 12




7.        As a result of the Defendant's negligent conduct, Plaintiff suffered personal injuries and

property.

8.        It was the Defendant, WAL-MART STORES, INC. negligence and negligence per se,

which was the proximate cause of Plaintiffs' personal injuries and damages.

                 VI. NEGLIGENCE OF DEFENDANT WAL-MART STORES,INC.

9.        The conduct of Defendant, WAL-MART STORES, INC., was the proximate causes of

Plaintiffs personal injuries in that Defendant, WAL-MART STORES,INC.'s acts or omissions,

constituted negligence in following acts of negligence, to wit:

          a.            failing to keep such a look out as a person of ordinary prudence would have

                        kept under similar circumstances;

          b.            failing to keep the premises safe;

          c.            failing to warn the Plaintiff that a dangerous condition existed on the premises;

          d.            failing to adequately repair the dangerous condition that existed on the

                         premises;

          e.            failing to inspect the premises prior to allowing customers and invitees on the

                         premises.

10.       Each of the above acts and omissions, singularly or in combination with each other, was

the proximate cause of Plaintiff sustaining injuries and damages that are described below.

                                                      VII. DAMAGES

1 1.      As a result of the negligent conduct of Defendant, WAL-MART STORES, INC.,

Plaintiff, Maria Barrera De Paiz, suffered injuries to various parts of her body.

12.       As a result of the injuries she sustained, Plaintiff, Maria Barrera De Paiz incurred

reasonable and necessary doctor's and medical expenses for their necessary medical care and




Plaintiff's Original Petition and Written Discovery                                              Page 3 of 8
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                     Page 4 of 14 PageID 13



attention in excess of $75,000.00. There is also a probability Plaintiff will incur additional

reasonable expenses for necessary medical care and attention in an amount unknown at this time.

13.       In addition, Plaintiff suffered severe physical and mental pain, suffering and anguish and

in all reasonable probability, will continue to suffer in this manner well into the future, if not for

the balance of her life.

14.       As a proximate result of the negligence of Defendant, WAL-MART STORES, INC.

Plaintiff, suffered injuries to his body in general. Plaintiffs' diminished ability to administer to

her own needs and the needs of his family has been seriously impaired. In all probability, his

ability to attend to customary household duties will continue to be so impaired well into the

future, if not for the balance of his natural life.

                                            VIII. DISCOVERY REQUESTS
                                                      Instructions

       For any requested information about a document that no longer exists or cannot be
located, identify the document; state how and when it passed out of existence, or when it could
no longer be located, and the reasons for the disappearance. Also, please identify each person
having knowledge about the disposition or loss, and identify each document evidencing the
existence or nonexistence of each document that cannot be located.

                                                      Definitions

       The following definitions shall have the following meanings, unless the context requires
otherwise:

1. "Defendant,""you," or "your" means WAL-MART STORES,INC., individually.

2. "Plaintiff' means Maria Barrera De Paiz.

3. "Party" or "parties," as well as party's full or abbreviated name or a pronoun referring to a
   party, means the party, and where applicable, his or its agents, officers, directors, employees,
   partners, corporate agents, subsidiaries, affiliates, or any other person acting in concert with
   him or it, or under his or its control, whether directly or indirectly, including any attorney.

4. "Possession, custody, or control" of an item means that the person either has physical
   possession of the item or has a right to possession that is equal or superior to the person who
   has physical possession o the item.


Plaintiff's Original Petition and Written Discovery                                          Page 4 of8
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                     Page 5 of 14 PageID 14




5. "File" means any collection or group of documents maintained, held, stored, or used
   together, including, without limitation, all collections of documents maintained, held, or
   stored in folders, notebooks, or other devices for separating or organizing documents.

6. "Person" means any natural person, corporation, firm, association, partnership, joint venture,
   proprietorship, governmental body, or any other organization, business, or legal entity and all
   predecessors or successors in interest.

7. "Communication" means any oral or written communication of which the Defendant has
   knowledge, information, or belief.

8. "Date" means the exact date, month, and year, if ascertainable, or, if not, the best available
   approximation.

9. "Mobile device" means cellular telephone, satellite telephone, pager, personal digital
   assistant, palm top computer, hand-held computer, electronic rolodex, e-book, or walkie-
   talkie.

10. "Identify" or "describe," when referring to a person, means you must state the following:

               a. The full name.
               b. The present or last known residential address and residential telephone number.
               c. The present or last known office address and office telephone numbers.
               d. The present occupation,job title, employer, and employer's address at the time of
                  the event or period referred to in each particular request.
               e. In the case of any entity, identify the officer, employee, or agent most closely
                  connect with the subject matter of the request and identify the officer who is
                  responsible for supervising that officer or employee.

1 1. "Identify" or "describe," when referring to a document, means you must state the following:

               a. The nature (e.g. letter, handwritten note) of the document.
               b. The title or heading that appears on the document.
               c. The date of the document and the date of each addendum, supplement, or other
                  addition or change.
               d. The identity of the author and of the signer of the document, and of the person on
                  whose behalf or at whose request or direction the document was prepared or
                  delivered.
               e. The recent location of the document, and the name, address, position or title, and
                  telephone number of the person or persons having custody of the document.

12. The word "and" means "and/or." The word "or" means "or/and."

13. The word "vehicle" means a vehicle that is involved in motor vehicle accident that is the
    subject of this suit.



Plaintiffs Original Petition and Written Discovery                                          Page 5 of8
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                   Page 6 of 14 PageID 15




14. Accident," "incident," or "collision" means the motor vehicle collision that occurred on or
    about August 15, 2019, between plaintiff and defendant, forming the basis of this lawsuit


           Rule 194 REQUESTS FOR DISCLOSURE to WAL-MART STORES,INC.

Please take notice that pursuant to Rule 194, you are requested to disclose the following
information or material:

a. The correct names of the parties to the lawsuit;
   b. The name, address and telephone number of any potential parties;
c. The legal theories and, in general, the factual basis of the responding party's claims or
   defenses;
d. The amount and method of calculating economic damages;
e. The name, address, and phone numbers of persons having knowledge of relevant facts, and a
   brief statement of each identified person's connection with the case.
f. For any testifying expert:
      (1) The expert's name, address and phone number;
      (2)The subject matter on which the expert will testify;
      (3) The general substance of the expert's mental impressions and opinions and brief
           summary of the basis for them, or if the expert is not retained by, employed by, or
           otherwise subject to the control of the responding party, documents reflecting such
           information;
      (4) If the expert is retained by, employed by, or otherwise subject to the control of the
           responding party:
           a. All documents, tangible things, reports, models, or data compilations that have
               been provided to reviewed by, or prepared by or for the expert in anticipation of
               the expert's testimony, and
           b. The expert's current resume and bibliography
g. Any discoverable indemnity and insuring agreements;
h. Any discoverable settlement agreements;
i. Any discoverable witness statements;
j. In a suit alleging physical or mental injury and damages from the occurrence that is the
   subject of the case, all medical records and bills that are reasonably related to the injuries or
   damages asserted or, in lieu thereof, an authorization permitting the disclosure of such
   medical records and bills;
k. In a suit alleging physical or mental injury and damages from the occurrence that is the
   subject of the case, all medical records and bills obtained by the responding party by virtue of
   an authorization by the requesting party.
1. The name, address, and telephone number of any person who may be designated as a
   responsible third party.




Plaintiff's Original Petition and Written Discovery                                        Page 6 of8
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                        Page 7 of 14 PageID 16




                                          REQUEST FOR RULE 196.1 PRODUCTION

REQUEST NO. 1: Produce a copy of any and all videotapes and/or photographs taken on
August 15, 2019 and/or depicting the condition of the store within 24 hourse of the alleged
incident related to this lawsuit. This request includes any surveillance films and/or videos taken
on August 15, 2019.

REQUEST NO. 2: Produce a copy of any and all incident reports, witness statements and
employee statements generated as a result of the incident that is the subject of this lawsuit.



                                                      PRAYER

          WHEREFORE,Plaintiff will respectfully request that Defendant be cited to appear and

answer, and that on final trial, Plaintiff be awarded judgment against Defendant for the

following:

     a. Actual damages, of medical bills in excess of $75,000.00 for Maria Barrera De Paiz,

          which are necessary and reasonable for these types of services in Tarrant County, Texas;

          and for future medical attention in amounts unknown at this time;

     b. Monetary damages of $50,000.00 for past physical pain and suffering and mental anguish

          found to be reasonable and just by the trier of fact for each Plaintiff;

     c. Monetary damages of $50,000.00 for future physical pain and suffering and mental

          anguish as found to be reasonable and just by the trier of fact for Plaintifff,

     d. Physical and wage impairment as determined by the trier of fact;

     e. Pre and post judgment interest at the maximum legal rate;

     f. Cost of Court;

     g. and for such other and further relief, at law or in equity, to which Plaintiff will be justly

          entitled.




Plaintiff's Original Petition and Written Discovery                                          Page 7 of8
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                          Page 8 of 14 PageID 17




                                                      Respectfully submitted,

                                                      R.E.LOPEZ & ASSOCIATES,P.C.
                                                      550 East 15th Street, Suite 200
                                                      Plano, TX 75074
                                                      Ph. 469-209-7727
                                                      Fax 888-601-4934
                                                      ServiceANorthTxLaw.com




                                                      By:
                                                      Dan Morales
                                                      State Bar No.: 24049056
                                                      R.Eric Lopez
                                                      State Bar No.: 24049894
                                                      Jennifer Clayton
                                                      State Bar No.: 24048395


                                                      ATTORNEYS FOR PLAINTIFF




Plaintiff's Original Petition and Written Discovery                                        Page 8 of8
Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                           Page 9 of 14 PageID 18
                                                                         Service of Process
                                                                         Transmittal
                                                                         11/13/2020
                                                                         CT Log Number 538592343
TO:      Kim Lundy Service Of Process
         Walmart Inc.
         702 SW 8TH ST
         BENTONVILLE, AR 72716-6209

RE:      Process Served in Texas

FOR:     Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
         WALMART INC. (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Paiz Maria Barrera De, Pltf. vs. Wal-Mart Stores, Inc., Dft.
DOCUMENT(S) SERVED:               Citation, Attachment(s), Petition
COURT/AGENCY:                     Tarrant County - District Court, TX
                                  Case # 34832122020
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 08/15/2019 -
                                  6360 Lake Worth Blvd., Lake Worth, in Tarrant County, Texas
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Process Server on 11/13/2020 at 03:25
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         At or Before 10:00 a.m. of the Monday next after the expiration of 20 days after the
                                  date of service (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):          Dan Morales
                                  R.E. Lopez & Associates, P.C.
                                  550 East 15th Street, Suite 200
                                  Plano, TX 75074
                                  469-209-7727
ACTION ITEMS:                     CT has retained the current log, Retain Date: 11/14/2020, Expected Purge Date:
                                  11/19/2020

                                  Image SOP

                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / DP
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
         Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20   Page 10 of 14 PageID 19

                                                                     Wolters K uwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                        Fri, Nov 13, 2020

Server Name:                 Cheryl Albert




Entity Served                WAL-MART STORES INC.

Agent Name

Case Number                  348-321220-20

J urisdiction                TX
         Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                             Page 11 of 14 PageID 20
                                                  THE STATE OF TEXAS
                                           DISTRICT COURT, TARRANT COUNTY

                                                               CITATION                          Cause No. 348-321220-20
                                        MARIA BARRERA DE‘PAIZ
                                                          VS.
                                        WAL-MART STORES, INC.

TO: WAL-MART STORES INC
                                                       B/S REG AGENT-CT CORPORATION SYSTEM 1999 BRYAN ST STE 900 DALLAS, TX 75201-




You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION AND
WRITTEN DISCOVERY at or before 10 o'clock A.M. of the Monday next after
the expiration of 20 days after the date of service hereof before the 348th District Court
,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being


MARIA BARRERA DE PAIZ


Filed in said Court on October 27th, 2020 Against
WAL-MART STORES INC


For suit, said suit being numbered 348-321220-20 the nature of which demand is as shown on said
PLAINTIFF'S ORIGINAL PETITION AND WRITTEN DISCOVERY        a copy of which accompanies this citation.




                                                             DAN MORALES
                                               Attorney for MARIA MAMMA DE PAIZ Phone No.(469)209-7727
                                               Address     550 E 1511i ST STE 200 PLANO, TX 75074
         Thomas A. Wilder         , Clerk of the District Court of Tarrant County, Texas. Given under my hand and the seal
of said Court, at office in the City of Fort Worth, this the 28th day of Octob    ; 2020.                     ********
                                                                                                                       A CERTIFIED COPY
                                                                                                                    ce ATTEST: 10/28/2020
                                                                                                                             THOMAS A. WILDER

                                                           By-lama ni1               ist6(1 t                                 DISTRICT CLERK

                                                                         TAMARA COLACINO                          :
                                                                                                                  7   1  =
                                                                                                                      1 :21 As
                                                                                                         ,.......
NOTICE: You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the
clerk who issued this citation by 10:00 AM. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.
           Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHOUN, FORT WORTH TX 76196-0402

                                        OFFICER'S RETURN *34832122020000004*
Received this Citation on the             day of                             •        at        o'clock      M; and executed at
                                          within the county of                    , State of            at           o'clock       M
on the          day of                               by delivering to the within named (Def.):
defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFF'S ORIGINAL PETITION AND
WRITTEN DISCOVERY, having first endorsed on same the date of delivery.




             Authorized Person/Constable/Sheriff:
             County of                               State of              By                                       Deputy
Fees $
State of                    County of                                    (Must be verified if served outside the State of Texas)
Signed and sworn to by the said                                            before me this         day of
to certify which witness my hand and seal of office
(Seal)
                                               County of                         , State of
                                   Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20   Page 12 of 14 PageID 21
                 CITATION


         Cause No. 348-321220-20
   MARIA BARRERA DE PAIZ


              VS.

   WAL-MART STORES, INC.


           ISSUED

  This 28th day of October, 2020

        Thomas A. Wilder
    Tarrant County District Clerk
          100 N CALHOUN
    FORT WORTH TX 76196-0402

  By         TAMARA COLACINO Deputy


  DAN MORALES
  Attorney for: MARIA BARRERA DE PAIZ
  Phone No.(469)209-7727
  ADDRESS: 550 E 15TH ST STE 200

       PLANO, TX 75074

       CIVIL LAW


1 1 I 111 1I 1 1 1 1 I I I I I I I II11 1
*34832122020000004*
SERVICE FEES NOT COLLECTED
BY TARRANT COUNTY DISTRICT CLERK
ORIGINAL
 Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                   Page 13 of 14 PageID 22
                                           348-321220-20                                              FILED
                                                                                         TARRANT COUNTY
                                                                                          12/7/2020 9:30 AM
                                                                                        THOMAS A. WILDER
                                                                                           DISTRICT CLERK


                                     CAUSE NO. 348-321220-20

 MARIA BARRERA DE PAIZ                                §         IN THE DISTRICT COURT
                                                      §
 VS.                                                  §         TARRANT COUNTY, TEXAS
                                                      §
 WAL-MART STORES, INC.                                §         348TH JUDICIAL DISTRICT

                             DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Walmart Inc. formerly known as Wal-Mart Stores, Inc. (incorrectly sued,

proper entity is Wal-Mart Stores Texas, LLC), Defendant in the above-entitled and numbered

cause, and files its Original Answer to Plaintiff’s Original Petition, and would respectfully show

the Court as follows:

                                        I. GENERAL DENIAL

         Defendant generally denies the allegations contained in Plaintiff’s Original Petition,

demands strict proof thereof, and says this is a matter for jury decision.

                                   II. REQUEST FOR DISCLOSURE

         Pursuant to Rule 194, Plaintiff is requested to disclose, within 30 days of service of this

request, the information or material described in Rule 194.2.

                                      III. RULE 193.7 NOTICE

         Pursuant to TEXAS RULES OF CIVIL PROCEDURE 193.7, Defendant provides notice that it

intends to use Plaintiff’s production of all documents, tangible things and discovery items

produced in response to discovery in any pre-trial proceeding or at trial.

                                         IV. JURY DEMAND

         Defendant further demands a trial by jury.




DEFENDANT’S ORIGINAL ANSWER                                                                  PAGE 1
416538
 Case 4:20-cv-01320-Y Document 1-3 Filed 12/10/20                    Page 14 of 14 PageID 23




         WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

hereof, Plaintiff take nothing by this suit, that Defendant recover its costs, and that Defendant have

such other and further relief, both at law and in equity, to which it may be justly entitled.


                                                 Respectfully submitted,

                                                 COBB MARTINEZ WOODWARD PLLC
                                                 1700 Pacific Avenue, Suite 3100
                                                 Dallas, TX 75201
                                                 (214) 220-5208 (direct phone)
                                                 (214) 220-5258 (direct fax)



                                                 By:          /s/ Bevan Rhine
                                                        BEVAN RHINE
                                                        Texas Bar No. 24036265
                                                        brhine@cobbmartinez.com

                                                 ATTORNEYS FOR DEFENDANT




                                 CERTIFICATE OF SERVICE

        I certify a true and correct copy of this document has been forwarded to the following
counsel for Plaintiff either by e-service, telefax, electronic mail, and/or regular U.S. mail on this
7th day of December, 2020:

         Dan Morales
         R.E. Lopez & Morales
         550 East 15th Street, Suite 200
         Plano, TX 75074
         469.209.7727 / fax 888.601.4934
         service@northtxlaw.com

                                                    /s/ Bevan Rhine
                                                 BEVAN RHINE




DEFENDANT’S ORIGINAL ANSWER                                                                     PAGE 2
416538
